 III the Matter of BRILIO MANUFACTURING COMPANY, INC.andLooAI,#12084, UNITED MINE WORKERS OF AMERICA, DISTRICT 50Case No. R-1821.Decided May 09, 1940MetalWoolsManufacturing Industry-Investigationof Representatives:Con-troversy concerning representation of employees;rival organizations;contractentered into after petition was filed, no barto-Unit Appropriatefor CollectiveBargaining;allproduction and maintenance employees with specified exclu-sions ; agreement asto-Election OrderedMr. D. R. Dimick,for the Board.Mr. Henry Wooq,of New York City, for the Company.Mr. Herman A. EdelsbergandMr. Allan Wolfsont,of New YorkCity, for the United.Mr. Burton A. Zorn,of New York City, for the Association.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 17, 1940, Local #12084, United Mine Workers ofAmerica, District 50, herein called the United, filed with the Re-gional Director for the Second Region (New York City) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Brillo Manufacturing Company,Inc., Brooklyn, New York, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act., 49 Stat. 449,herein called the Act.On' April 12, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On April 22, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United,24 N. L.R. B., No. 5.153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDand upon Employees Mutual Benefit Association of Brillo Manu-facuring Company, Inc., herein called the Association,a labor organ-ization claiming to represent employees directly affected by theinvestigation.Pursuant to the notice,a hearing was held on May2,1940, at NewYork City,before Edward G. Smith,the TrialExaminer duly designated by the Board. The Board,the Company,theUnited,and the Association were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to;examine and cross-examine witnesses,and to'introduce evidencebearing on the issues was afforded all parties.At the commence-ment of the hearing, counsel for the United moved to amend thepetition.The motion was granted.This ruling is hereby affirmed.During the course of the hearing and at the close of.the hearing,counsel for the Company moved to dismiss the petition on the groundthat no question concerning representation had arisen.At the closeof the hearing,counsel for the Association moved to dismiss thepetition on the ground that no question concerning representationhad arisen.The TrialExaminer reserved ruling on these motions.For the reasons stated in Section III below, the motions are herebydenied.During the course of the hearing the Trial Examiner madeseveral rulings on other motions and on objections to the admissionof evidence.The Board has reviewed these rulings and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On May 11, 1940, the Company filed a brief which theBoard has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINBBS OF THE COMPANYBrilloManufacturingCompany,Inc., a New York corporation, isengaged in the manufacture,sale, and distribution of steel woolsand other metal wools and products made therefrom.Its principaloffices and plant are located in Brooklyn,New York.During 1939the Company purchased raw materials,consisting of metal wire,soap, vegetable oils, and caustics,amounting in value to approxi-mately $695,000.00, 50 per cent of which were transported to itsplant from points outside the State of NewYork.During the sameyear the Company sold finished products amounting in value toover$1,500,000.00,of which more than 60 per cent were shipped topoints outside the State of New. York.The Company admits thatit is engaged in interstate commerce within the meaning of Section2 of the Act. BRILLO MANUFACTURING COMPANY, INC.II.THE ORGANIZATIONS INVOLVED155Local #12084, United Mine Workers of America, District 50, isa labor organization affiliated with the Congress of Industrial Organ-izations.It admits to membership all production and maintenanceemployees of the Company, excluding watchmen, plant protectors,supervisory employees, and clerical employees.Employees Mutual Benefit Association of Brillo ManufacturingCompany, Inc., is an unaffiliated labor organization admitting tomembership the same classes of employees of the Company as theUnited.III,THE QUESTION CONCERNING REPRESENTATIONOn September 30, 1937, the United and the Company entered into'an exclusive bargaining contract to remain in effect until December31, 1938.In October 1938 the Association informed the Companythat it represented a majority of the employees and filed a petitionwith the Regional Director.Shortly thereafter the United filed,charges with the Regional Director alleging that the Company haddominated and interfered with the formation and administration ofthe Association.Upon these charges the Board, by the RegionalDirector, issued a complaint dated June 28, 1939, alleging' that theCompany had dominated and interfered with the Association.Ahearing was thereafter held before a Trial Examiner, who, on Decem-ber 6, 1939, issued his Intermediate Report in which he recommendedthat the complaint be dismissed.On January 2, 1940, the United by letter notified the Companythat it claimed to represent a majority of the employees and requesteda conference for the purpose of collective bargaining.On January5, 1940, the Company replied that it was confronted with conflictingmajority claims of two labor organizations and requested the Unitedto furnish proof of its majority claim.On January 8, 1940, theUnited notified the Company that it was filing a petition with the,Board.On January 17, 1940, the United filed the petition herein.On February 8, 1940, after 6 weeks of negotiation, the Associationand the Company entered into an exclusive bargaining contract toremain in effect until December 31, 1941.On February 24, 1940,the Board issued its Decision and Order in the unfair labor practicecase, dismissing the complaint.'A "Statement of Regional Director Concerning Claims of Au-thorization for the Purpose of Representation" which was intro-1 Briilo Manufacturing Company,Inc.andDistrict##50,United Mine Workers of America,'20N. L.R. B. 806. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDduced in evidence at the hearing states the following: that accordingto the Company's pay roll of February 1, 1940, there were 215employees in the appropriate unit on said date; that the Unitedhas 75 authorization cards, of which 68 bear names of employeesappearing on the Company's pay roll of February 1, 1940; and thatthe secretary-treasurer of the Association presented him with anaffidavit and receipt stubs to the effect that the Association had 130members who had paid their dues during the months of December1939, or January or February 1940, and that the names of 124 ofthese 130 members appear on the Company's pay roll of February1, 1940.The Company and the Association argue that their contract is abar to a present determination of representatives. In view of thefact that the contract was-entered into while this proceeding waspending and at a time When the United was claiming to representamajority in the appropriate unit, we find that the contract doesnot constitute a, bar to a present determination of representatives.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the United, and the Association agreed at thehearing that the appropriate unit should consist of all productionand maintenance employees of the Company, excluding watchmen,plant protectors, foremen, assistant foremen, supervisory employees,superintendents, clerical employees, and employees in the, sales andshipping departments.We see no reason for departing from such-unit.We find that all production and maintenance employees of theCompany, excluding watchmen, plant protectors, foremen, assistantforemen, supervisory employees, superintendents, clerical employees,!SeeMatter of CaliforniaWoolScouring CompanyandTextileWorkers OrganizingCommittee,5 N.L. R. B. 782.- BRILLO MANUFACTURING COMPANY, INC.157and employees in the sales and shipping departments, constitute aunit appropriate for the purpose of collective bargaining and thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the rep-resentation of employees of the Company can best be resolved byan election by secret ballot.The parties agreed at the hearing thatin the event the Board directed an election eligibility of employeesto vote should be determined by the Company's pay roll of Feb-ruary. 8, 1940.We find that those employees of the Company withinthe appropriate unit whose names appear on the Company's payroll of February 8, 1940, shall be eligible to vote, excluding those-who have since quit or been discharged for cause.Upon, the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Brillo Manufacturing Company, Inc.,Brooklyn, New York, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding watchmen, plant protectors, foremen, assistant foremen,supervisory employees, superintendents, clerical employees, and em-ployees in the sales and shipping departments, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b). of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,is is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purpose of collective bar-gaining with Brillo Manufacturing Company, Inc., Brooklyn, NewYork, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection, under the, direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for the.National Labor Relations Board, and subject to Article III, Section,9, of said Rules and Regulations, among all production and main-tenance employees of the Company whose names appear on the.Company's pay roll of February 8, 1940, excluding watchmen, plantprotectors, foremen, assistant foremen, supervisory employees, superintendents, clerical. employees, employees in the sales and shippingdepartments, and employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented byLocal #12084, United Mine Workers of America, District 50, af-filiatedwith the Congress of Industrial Organizations, or byEmployeesMutual Benefit Association of Brillo Manufacturing.Company, Inc., for the purposes of collective _ bargaining, or byneither.